Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 7 are objected to because of the following informalities: 
	a) in claim 1, line 3, “thickness ,” should be replaced with “thickness,”
	b) in claim 7, line 2, it is suggested that “it” be replaced with “the auxiliary volumes”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 6 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miracle et al. US 016/0312158), hereinafter “Miracle.”
	Regarding claims 1-3, 6 and 9-14, Miracle teaches a unit dose (i.e., portion unit) detergent composition comprising a first composition encapsulated in at least one compartment made of a water soluble film and a shading dye, wherein at least about 10% of the shading dye is incorporated into the water-soluble film, and wherein the first composition is a liquid detergent or a granular detergent  (see paragraphs [0006]- [0008]).  Preferred polymers suitable for use as film material is polyvinyl alcohol copolymer (see paragraphs [0038] and [0040]).  The water-soluble film has a thickness of from about 20 to about 150 microns, preferably about 35 to about 125 microns, most preferably about 76 microns (see paragraph [0034]). The encapsulated composition may be any suitable composition, wherein the composition may be in the form of a solid, a liquid, a dispersion, a gel, a paste, or a mixture thereof (see paragraph [0032]).  Fig. 2, as shown below, is one embodiment of a unit dose article, which reads on the configuration recited in claim 1.  

                               
    PNG
    media_image1.png
    193
    443
    media_image1.png
    Greyscale



Fig. 2, when in flipped position (to see the protuberance):
                                                
    PNG
    media_image2.png
    164
    309
    media_image2.png
    Greyscale
 
As shown above, the portion of film 50 reads on the main volume and the two film portions 40 read on the at least one auxiliary volume of the chamber or compartment of the unit dose article, and the two films 40 read on the protuberance which is at least five times or at least ten times the thickness of the chamber wall.  Miracle also teaches that a first film may be formed into an open pouch comprising more than one compartment in a side-by-side orientation (see “40” above) and filling the open pouch with a composition, and a second film, used to close the multicompartment open pouch (see “50”), may comprise compositions (see paragraphs [0119]-[0120]). Miracle also teaches that each compartment may independently comprise a different composition (see paragraph [0031]).  When the unit doe article as shown in Fig. 2 above is filled with compositions like granular detergent, it would be inherent for the granules  to freely enter the portions “50” and “40” of the unit dose article. The unit dose article may be made by thermoforming, vacuum-forming or a combination thereof (see paragraph [0121]).  Miracle teaches the limitations of the instant claims. Hence, Miracle anticipates the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Miracle as applied to claims 1-3, 6 and 9-14 above.
	Regarding claims 4-5 and 7-8, Miracle teaches the features as discussed above. In addition, Miracle teaches that the compartments may have different shapes (see paragraph [0031]).  Miracle, however, fails to disclose  the auxiliary volume (i.e., films 40) comprising a proportion of 1-30% or 3-15% of a total volume based on the total volume of the unit dose article as recited in claims 4-5; the auxiliary volumes having no mirror symmetry as recited in claim 7; and the unit dose article having a triangular, circular or rectangular shape as recited in claim 8. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shapes/volumes of each of the compartments of the unit dose article because Miracle specifically desires that the compartments may have different shapes, hence, the films 40 may be smaller in volume compared to  film 50, the film 40 need not necessarily have mirror symmetry and the unit dose article may have other shapes like triangular, circular or rectangular. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                           /LORNA M DOUYON/                                                                                           Primary Examiner, Art Unit 1761